Fourth Court of Appeals
                                San Antonio, Texas
                                     March 11, 2020

                                   No. 04-20-00077-CV

                            THE CITY OF SAN ANTONIO,
                                     Appellant

                                            v.

                        Suzanne L. SMITH and Claudia Acevedo,
                                      Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2018CI19949 2018CI22682
                          Honorable Larry Noll, Judge Presiding


                                     ORDER
       The Appellant’s Unopposed Motion for Extension of Time to File Appellant’s Brief is
hereby GRANTED. Time is extended to March 30, 2020.

      It is so ORDERED on March 11, 2020.


                                                            PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court